681 S.E.2d 342 (2009)
HARCO NATIONAL INSURANCE COMPANY, Plaintiff,
v.
GRANT THORNTON LLP, Defendant.
No. 09-906.
Supreme Court of North Carolina.
August 5, 2009.
Barbara B. Weyher, Raleigh, Kerrin M. Kowach, Pittsburgh, PA, for Grant Thornton LLP.
Mary Hulett, Raleigh, for Harco National Insurance Company.
Gregory J. Simon, Adam K. Doerr, Charlotte, for Rosemont Reinsurance Ltd.

ORDER
The following order was entered:
The motion filed in this cause on the 4th of August 2009 and designated `Motion for Admission Pro Hac Vice' is allowed. Kerrin M. Kowach is admitted to practice pro hac vice. *343 Some panels of this Court require sponsoring counsel to be present for oral argument.
By order of the Court this the 5th of August 2009.